Citation Nr: 1636661	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  14-43 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for right hip degenerative joint disease. 

2.  Entitlement to an increased evaluation for left hip degenerative joint disease, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for left knee degenerative joint disease, evaluated as noncompensable prior to June 26, 2015, and as 10 percent from that date.   


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs




ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from May 1952 to March 1956, and from March 1957 to April 1972.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for degenerative joint disease, right hip, as secondary to service-connected left hip degenerative arthritis with left knee degenerative arthritis.  The rating decision assigned a 10 percent evaluation.  

This case is also before a September 2012 rating decision that denied an evaluation in excess of 10 percent for degenerative joint disease, left hip with left knee arthritis.  A November 2014 statement of the case (SOC), and a November 2014 rating decision prepared for record purposes only, separated this disability into two.  They assigned a 10 percent evaluation for degenerative joint disease of the left hip and a separate noncompensable evaluation for degenerative joint disease of the left knee, each effective February 7, 2012, the date of receipt of the Veteran's claim for an increased evaluation.  The SOC and rating decision noted that the Veteran's prior 10 percent rating for combined degenerative joint disease of the left hip and left knee (which the Board notes was previously identified as degenerative joint disease, left hip with left knee arthritis) ended on February 7, 2012.  

The Board remanded the issues on appeal in November 2015 for additional development.  In doing so, the Board observed that a July 2015 supplemental statement of the case (SSOC) indicated that the Veteran was assigned a staged 10 percent evaluation for left knee degenerative joint disease, from June 26, 2015.  A June 2016 rating decision implemented the award. 

On a September 2013 notice of disagreement, the Veteran asserted that a limp due to his degenerative joint disease of the hips caused a spine disability.  As a result, the issue of service connection for a spine disability, secondary to service-connected right hip degenerative joint disease and left hip degenerative joint disease, has been raised by the record.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran was provided a Disability Benefits Questionnaire (DBQ) of the knees and hips in June 2015.  The Board observes that this DBQ was inadequate.  The DBQ relates that the Veteran complained of leg and hip pain.  It provides some findings as to pain on motion, but does not include a separate Section V for pain and as a result does not address pain on both active and passive motion for either hip or knee.  See 38 C.F.R. § 4.59; Correia v. McDonald, 28 Vet. App. 158 (2016).  The proper adjudication of the Veteran's claims requires adequate range of motion testing pursuant to 38 C.F.R. § 4.59.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's eFolders any outstanding VA treatment records and any outstanding relevant private medical records that may exist.  

2.  After completion of the foregoing, schedule the Veteran for an appropriate examination(s) to determine the current severity of his degenerative joint disease of the right hip, left hip and left knee.  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner for review.  All indicated testing should be conducted.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, these disabilities.  In particular:

a. The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the joints in question and any paired joints (i.e., to include the right knee).    

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.  

b. The examiner is also requested to indicate the functional limitations caused by the Veteran's degenerative joint disease of the right hip, left hip and left knee.  

3.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





